Citation Nr: 1022647	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In January 2010, the Veteran indicated that he no longer 
wished to appeal the issue of an increased rating for 
bilateral hearing loss, and the issue has not been certified 
for appeal.  Accordingly, the Board will not consider this 
issue.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.304(f)(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

In light of the Board's favorable decision, the Veteran's 
claim for service connection for PTSD is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record shows that the Veteran has been 
diagnosed as having PTSD based on his reported in-service 
combat stressors.  See Outpatient treatment reports from the 
VA Medical Center in Wilmington, Delaware (Wilmington VAMC) 
dated from February 2007 to December 2009.  For example, a 
June 2007 VA psychiatry treatment note indicates that the 
Veteran reported that while serving in Vietnam he recovered 
downed aircraft and casualties and was at risk of being 
injured.  A June 2007 VA social work note indicates that 
while serving in Vietnam, he was exposed to mortar attacks at 
night.  He was diagnosed each time with PTSD.

Thus, the Veteran has a diagnosis of PTSD and there is 
competent medical evidence of a nexus between his PTSD and a 
claimed in-service stressor.  

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the claimed stressor occurred.  

The Veteran has reported that he served in Vietnam from 
September 1965 to November 1965, as a member of Company A 
15th TC BN, 1st Cavalry Division in An Khe and participated in 
Operation Landing Zone X-ray (LZ X-Ray), where he was exposed 
to incoming mortar attacks.  He also claimed that from 
October 1965 to November 1965, he helped evacuate seriously 
wounded troops and casualties of the 1st and 2nd BN 7th Cavalry 
from gunships in the La Drang Valley during the Pleiku 
Campaign.  See Veteran's October 2007 statement, May 2008 
statement in support of claim for service connection for PTSD 
and April 2009 VA Form 9.

The Veteran's complete service personnel and service 
treatment records are unavailable.  See November 2007 Formal 
Finding on the Unavailability of Complete Service Treatment 
Records and February 2008 Formal Finding on the 
Unavailability of Complete Personnel Records.  However, the 
Veteran's DD 214 indicates that he was assigned to Company A 
15th TC BN, 1st Cavalry Division as an aircraft armament 
repairman, and that he had two months, 27 days of service in 
Vietnam.  It also shows that his last duty assignment was in 
Vietnam, and this supports the Veteran's claim that he served 
in Vietnam in November 1965.  In addition, evidence of record 
shows that the first elements of the 1st Calvary Division 
landed at Qui Nhon in September 1965, that there was a battle 
near An Khe later in September 1965, and that the 1st Calvary 
Division was engaged in combat in November 1965.  See Summary 
of Action for 1965 from the Headquarters United States 
Military Assistance Command, Vietnam dated January1, 1966.  

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

The Court has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  However, the fact that 
the Veteran engaged in a particular military operation does 
not, by itself, establish that the Veteran engaged in combat.  
VAOPGCPREC 12-99 (1999).  

The Veteran is competent to report participation in combat 
and there is no evidence to contradict his reports.  Indeed, 
the known record supports his reports.  Given the consistency 
of his reports with the other evidence in the claims file, 
including the 1965 Summary of Action report, and the unit 
with which he served; and resolution of reasonable doubt in 
the Veteran's favor warrants the conclusion that he engaged 
in combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressor, the criteria for 
service connection for PTSD are met.  
38 C.F.R. § 3.304(f)(1).







						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


